DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the closest art of record, Yi-Fu (US20180141193), does not teach, suggest, or make obvious in combination with the additional elements of each claim the following features:
“said actuating sleeve and the rear section of the extension handle have a movement limiting member that cooperates with said actuating sleeve and the rear section of the extension handle so as to limit said actuating sleeve to only axial displacement of a defined length without rotation” as stated in claim 12.
 a screw having an inner end limiting part and an outer end limiting part and a threaded section and an axial moving section adjacent to the outer end limiting part and a screwing section positioned between the axial moving section and one end of the threaded section, wherein the 3threaded section is screwed into the guiding screw hole of said screw hole seat adjacent to the inner end limiting part, the inner end limiting part abutting one end of said screw hole seat, wherein the axial moving section extends through the through opening of the tail end wall of said pull-back rotating sleeve…wherein the outer end limiting part is positioned behind the through opening of the tail end wall of said pull-back rotating sleeve” as stated in claim 12.
Dependent claims 13-23 are allowable as being dependent from an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723           


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723